        Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ELECTRONIC FRONTIER
 FOUNDATION,
                       Plaintiff,                        Civil Action No. 19-2578 (TFH)
                v.
 UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY,
                       Defendant.


                        DECLARATION OF PATRICK A. HOWARD


I, Patrick A. Howard, declare as follows:

       1.      I am a Branch Chief in the Freedom of Information Act (FOIA) Division, Privacy

and Diversity Office, Office of the Commissioner, U.S. Customs and Border Protection (CBP). I

have been a Branch Chief in the FOIA Division in Washington, D.C. since February 8, 2015. In

this capacity, I oversee a staff of Government Information Specialists, the processing of requests

for records submitted to CBP pursuant to the FOIA, the processing of certain requests submitted

to CBP pursuant to 5 U.S.C. § 552, the Privacy Act, 5 U.S.C. § 552a, and other activities

conducted pursuant to applicable records access provisions.

       2.      I am familiar with CBP’s procedures for responding to FOIA requests. I provide

technical and administrative supervision and direction to a group of Government Information

Specialists responsible for processing requests for release of CBP documents and information,

assist with FOIA litigation matters, and I am personally familiar with the processing of FOIA

responses.

       3.      All information contained herein is based upon information furnished to me in my

official capacity, and the statements I make in this declaration are based on my personal
        Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 2 of 13




knowledge, which includes knowledge acquired through, and agency files reviewed in, the

course of my official duties as Branch Chief in CBP’s FOIA Division.

        4.      I submit this declaration in support of Defendant’s motion for summary judgment

in this case.

 CBP’S STANDARD PROCEDURE FOR INITIATING SEARCHES IN RESPONSE TO
                        FOIA REQUESTS

        5.      Broadly, the FOIA Division at CBP reviews FOIA requests, determines whether

responsive records exist and, if so, whether they can be released in accordance with the FOIA. In

processing such requests, the FOIA Division consults with CBP component agencies, CBP

personnel and, when appropriate, with other components within DHS, as well as other Executive

Branch agencies.

        6.      Despite the large size of CBP as an organization, the FOIA Division currently

consists of approximately 31 full-time staff and FOIA processors, 6 FOIA assistants, and 4

supervisory employees.

        7.      A Government Information Specialist (GIS), also known as a FOIA processor, is

tasked with reviewing information and providing assistance to managers and employees

concerning FOIA issues, policies, and procedures. He or she is also responsible for processing

FOIA requests for CBP records. A GIS is responsible for reviewing and preparing draft

responses to requests for releases of information and, in so doing, must apply relevant statutes,

regulations, agency rules, and/or executive orders as they pertain to FOIA requests.

        8.      A Branch Chief is responsible for managing policy formulation, advising agency

management, and ensuring compliance with federal laws governing the release of information.

Branch Chiefs oversee the release of CBP documents and information, assist with FOIA
        Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 3 of 13




litigation matters, and oversee the processing of FOIA responses and adherence to federal laws

and regulations.

       9.      Where the FOIA Division has no direct access to records that may be responsive

to a request, it must determine which CBP component offices are likely to have responsive

information and work with those offices to gather any potentially responsive records. Based on

the FOIA Division’s knowledge, familiarity, and experience with the types of records that each

office maintains, an assessment is made as to where responsive records are likely to be

maintained based on a review of the content of the request itself and the nature of the records

sought, as well as discussions with knowledgeable agency personnel. Accordingly, when CBP

receives a FOIA request that reasonably describes the records requested and complies with the

agency’s rules governing the procedures for FOIA requests, the office likely to have responsive

information is tasked with searching for and retrieving potentially responsive records.

       10.     The CBP FOIA office addresses a broad variety of FOIA requests.

Approximately 85% of requests received are internally referred to as “traveler” requests, from

individuals or their registered representatives asking for records of entry and exit, records of

inspection, apprehension, etc. The requests are focused on the activities of a single person, or

multiple persons/family and are often processed internally within CBP FOIA, with no other

office involvement.

       11.     The remaining (approximately) 15% of requests are internally referred to as “Non

Traveler” requests and essentially encompass anything that does not fall into the first category. A

frequent characteristic of Non Traveler requests is the need for CBP FOIA to reach out to other

offices for assistance identifying potentially responsive records, as CBP FOIA does not have

direct access to all systems or records within CBP.
          Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 4 of 13




          12.       There are a number of operational and policy offices within CBP. Upon receiving

the request, CBP FOIA staff evaluate the request and consider which components, offices,

databases, and personnel are likely to have responsive information.

          13.       CBP is the largest federal law enforcement agency in the United States and is

responsible for a broad law enforcement and border security mission. CBP’s responsibilities

include, among other things, ensuring the interdiction of persons and goods illegally entering or

exiting the United States, while facilitating and expediting the flow of legitimate travelers and

trade.

          14.       CBP is comprised of more than 60,000 employees charged with enforcing

hundreds of federal statutes. Approximately 45,000 of those employees are armed law

enforcement officers engaged in carrying out CBP’s expansive border security mission. CBP

contains three components that are primarily responsible for executing CBP’s law enforcement

mission at the border: Office of Field Operations (OFO), United States Border Patrol (USBP),

and Air and Marine Operations (AMO).

         PLAINTIFF’S REQUEST AND CBP’S INITIAL SEARCH FOR RESPONSIVE
                                  RECORDS

          15.       I am familiar with the request for records submitted by the Electronic Frontier

Foundation (“EFF”), dated November 5, 2018, that is the subject of this case. See Exhibit A.

          16.       The request seeks two categories of records:

                   “Policies and/or procedures regarding the use of GPS tracking devices on
                    vehicles crossing the border.”

                   “Training manuals and/or training materials on the use of GPS tracking
                    devices on vehicles crossing the border.”

          17.       Given the nature of EFF’s request, the FOIA Division sent a copy of the request

to OFO, USBP, and AMO representatives who are responsible for coordinating their respective
        Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 5 of 13




component’s search for records in response to FOIA requests such as the EFF request. The

FOIA Division requested that each office conduct a search for records responsive to the request

and advise the FOIA Division of the results. OFO, USBP, and AMO each have personnel

responsible for implementing searches within their respective organizations, based on their

expertise and knowledge of their respective organization’s structure, activities, and

recordkeeping practices.

       18.     The FOIA Division tasked OFO, USBP, and AMO to conduct a search for

responsive records because they are the three CBP components who are generally responsible for

exercising CBP’s law enforcement authority at the border, and the request seeks records relating

to CBP’s use of certain law enforcement techniques on vehicles crossing the border.

       19.     In this case, OFO, USBP, and AMO personnel conducted a search for responsive

records based on the language in the request. These searches included consultations with

relevant subject-matter experts and field personnel who, based on their job position and

experience, were expected to be familiar with any policies, procedures, or training materials or

manuals relating to the use of GPS tracking devices on vehicles crossing the border. After

conducting a search for records, OFO, USBP, and AMO each provided responses to the FOIA

Division indicating that no responsive records were located in their search.

       20.     In the November 7, 2019 Joint Status Report in this case, CBP advised EFF and

the court that CBP had conducted a search for records, but had identified no records responsive

to EFF’s request. CBP further indicated, however, that the agency was evaluating whether any

additional searches may be necessary.
         Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 6 of 13




                       OFO’S SUPPLEMENTAL SEARCH FOR RECORDS

        21.      OFO is CBP’s largest component and is responsible for law enforcement, border

security, and facilitating lawful trade and travel at U.S. ports of entry. Among other things, OFO

inspects persons, merchandise, and vehicles seeking entry into the United States. On a typical

day in fiscal year 2019, CBP processed 1,124,075 passengers and pedestrians and 273,338

incoming privately owned vehicles. CBP, Snapshot: A Summary of CBP Facts and Figures,

available at https://www.cbp.gov/sites/default/files/assets/documents/2020-Jun/CBP-Snapshot-

20200611-web.pdf.

        22.      OFO operates eighteen Field Offices around the United States that are responsible

for managing ports of entry within their geographic area of responsibility, plus an additional

Preclearance Field Office responsible for managing CBP’s preclearance locations in foreign

countries. There are over 300 ports of entry in the United States. Individuals seeking entry into

the United States are generally required to report to a port of entry where their person, vehicle,

merchandise, baggage, and personal effects are generally subject to inspection.

        23.      Given the request’s focus on records relating to “the use of GPS tracking devices

on vehicles crossing the border” and OFO’s responsibility for inspecting vehicles at ports of

entry, CBP elected to conduct a supplemental search for records within OFO. OFO headquarters

personnel sent a request to each geographical Field Office1 requesting they conduct a search and

provide “any information you have regarding the use or placement of GPS tracking devices.” A

copy of EFF’s FOIA request was also provided to the Field Office personnel for reference.




1
  OFO did not request a search by the Preclearance Field Office because preclearance locations do not generally
inspect vehicles crossing the border and, therefore, would not be reasonably expected to have any responsive
records.
        Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 7 of 13




       24.       In response to the request from OFO headquarters, each geographic Field Office

conducted a search for records, including a search of electronic files.

       25.       OFO’s Field Offices identified 49 records, which were provided to the FOIA

Division for review for responsiveness and processing. The FOIA Division reviewed the

records, and determined that 45 records were not responsive to EFF’s request, 1 record was

responsive but subject to withholding in full under FOIA exemptions (b)(5), (b)(6), (b)(7)(C),

and (b)(7)(E), and 3 records were referred to U.S. Immigration and Customs Enforcement.

       26.       On April 1, 2020, the CBP FOIA Division sent a response letter to EFF advising it

that “a supplemental search for records returned approximately 49 records that required further

review for responsiveness.” See Exhibit B. The letter further advised EFF that “CBP FOIA has

reviewed those records for this release and has made the following determinations:”

                “47 records are not responsive to the request;

                “1 three-page record is responsive but is withheld in full under exemptions
                 (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E); and

                “1 record was referred to U.S. Immigration and Customs Enforcement for
                 processing.”

       27.       On November 12, 2020, the CBP FOIA Division sent a corrected final response

letter correcting an error in the breakdown of the 49 records identified in CBP’s supplemental

search. See Exhibit C. The corrected letter advised EFF that “the correct determinations for the

records accounted for in the April 1, 2020 letter are as follows:”

                “45 records are not responsive to the request;

                “1 three-page record is responsive but is withheld in full under exemptions
                 (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E); and

                “3 records, totaling four pages, were referred to U.S. Immigration and Customs
                 Enforcement for processing.”
         Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 8 of 13




         28.   The November 12, 2020 final response letter addresses the same 49 records at

issue in the April 1, 2020 response letter. However, due to a drafting error, the April 1, 2020

letter incorrectly characterized the records that were referred to ICE as a single record. In fact,

the records consisted of three records constituting a total of four pages. As a result, the April 1,

2020 letter also incorrectly identified the number of records determined to be non-responsive as

47 records rather than 45 records. The November 12, 2020 final response letter corrected this

error.

         29.   The 45 non-responsive records identified in CBP’s supplemental search were non-

responsive because they did not constitute policies, procedures, training manuals, or training

materials regarding the use of GPS tracking devices on vehicles crossing the border.

         30.   CBP FOIA did not make any determinations regarding responsiveness or

exemptions with regard to the three records referred to ICE, but instead deferred to ICE.

                             RECORD WITHHELD UNDER FOIA

         31.   As discussed above, CBP determined that one record was responsive, but subject

to withholding in full under exemptions (b)(5), (b)(6), (b)(7)(C), and (b)(7)(E).

         32.   The withheld record is a three-page email chain containing two substantive email

messages, plus a third email message that simply forwards the email chain to another recipient.

The first email message is from an attorney in the CBP Office of Chief Counsel (OCC) to CBP

law enforcement personnel, and it consists of communications made for the purpose of providing

legal advice. The second email message transmits the first email to additional CBP law

enforcement personnel, summarizes communications with counsel that were made for the

purpose of obtaining legal advice, and discusses procedures for using certain law enforcement

techniques.
        Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 9 of 13




       A.      Exemption (b)(5)

       33.     Section 552(b)(5) of Title 5 of the U.S. Code exempts from disclosure “inter-

agency or intra-agency memorandums or letters that would not be available by law to a party

other than an agency in litigation with the agency, provided that the deliberative process

privilege shall not apply to records created 25 years or more before the date on which the records

were requested.” Relevant here, Exemption 5 protects from disclosure information normally

protected in the civil discovery context, including information protected by the deliberative

process privilege and attorney-client privilege.

       34.     Portions of the record, which was created less than 25 years ago, are exempt

under subsection (b)(5) due to the deliberative process privilege. The information at issue is

deliberative in nature and was compiled in advance of a final agency decision. The information

in the record that is subject to the deliberative process privilege and exempt under (b)(5) consists

of advice and recommendations to agency decision makers, and advice regarding the

establishment of an appropriate decision-making process for the development of law

enforcement procedures.

       35.     Portions of the record are exempt under subsection (b)(5) due to the attorney-

client privilege. The attorney-client privilege protects confidential communications between an

attorney and his or her client for the purpose of obtaining legal advice. The information in the

record that is subject to the attorney-client privilege and exempt under (b)(5) consists of legal

advice provided by OCC attorneys to CBP law enforcement personnel and descriptions of

communications between U.S. government attorneys and CBP law enforcement personnel made

in the course of obtaining legal advice.

       B.      Exemption (b)(6)
       Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 10 of 13




       36.     Section 552(b)(6) of Title 5 of the U.S. Code exempts from disclosure certain

records and information “the disclosure of which would constitute a clearly unwarranted

invasion of personal privacy.” This exemption requires balancing the public’s right to disclosure

against an individual’s right to privacy.

       37.     The information in the record exempt under (b)(6) consists of names, email

addresses, and phone numbers of CBP employees. Release of this information would constitute

a clearly unwarranted invasion of personal privacy. Government employees have a protectable

privacy interest in their identities that would be threatened by disclosure. Similarly, government

employees have a protectable privacy interest in their contact information that would also be

threatened by disclosure. Release of this information would not shed light on the actions of CBP,

and there is no public interest in the disclosure of this information. Accordingly, the individual’s

right to privacy outweighs whatever public interest, if any, might exist in knowing the

information.

       C.      Exemption (b)(7)(C)

       38.     Section 552(b)(7) of Title 5 of the U.S. Code exempts from disclosure certain

records or information that are “compiled for law enforcement purposes.” The record at issue in

this case was compiled for law enforcement purposes in that the information was created and

used by CBP in its law enforcement mission to secure the border of the United States and enforce

federal law at U.S. ports of entry.

       39.     Section 552(b)(7)(C) of Title 5 of the U.S. Code exempts from disclosure law

enforcement records or information that “could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” Exemption (b)(7)(C) is designed to protect, among

other things, law enforcement personnel from harassment and annoyance in the conduct of their
       Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 11 of 13




official duties and in their private lives, which could conceivably result from the public

disclosure of their identity or contact information. The privacy interest in the identity of an

individual in the redacted document outweighs any public interest in disclosure of that

information.

       40.     In the record at issue, exemption (b)(7)(C) applies to the same types of

information to which exemption (b)(6) applies: names, email addresses, and phone numbers of

CBP employees. This personally identifiable information of government employees could

identify CBP personnel involved in law enforcement functions. The persons associated with

these names, telephone numbers, and email addresses have a protectable privacy interest in their

identities that would be compromised by the release of this information. Exemption (b)(7)(C)

was applied to protect these individuals from unwanted contact, annoyance, or harassment in

their personal and/or private lives. Release of this specific information would not shed light on

the actions of CBP, and outweighs any conceivable public interest in the disclosure of this

information. Accordingly, the individual’s right to privacy outweighs whatever public interest, if

any, might exist in knowing this information, which was compiled for law enforcement purposes.

       D.      Exemption (b)(7)(E)

       41.     Section 552(b)(7)(E) of Title 5 of the U.S. Code exempts from disclosure law

enforcement records or information that “would disclose techniques and procedures for law

enforcement investigations or prosecutions, or would disclose guidelines for law enforcement

investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law.”

       42.     The effectiveness of CBP’s mission is dependent to a large extent on the use of

sensitive investigative techniques and methods, the specific details of which are not known to the
       Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 12 of 13




general public. These law enforcement techniques and procedures are critical tools used by CBP

officers to efficiently and effectively carry out CBP’s mission to secure the border and to prevent

inadmissible people and goods, including prohibited narcotics and other contraband, from

entering the United States, and to enforce customs, immigration, agriculture and other federal

laws at the border. The disclosure of these techniques and methods would seriously compromise

CBP’s ability to perform its law enforcement mission at the border.

       43.     The information in the record exempt under (b)(7)(E) consists of: internal

guidelines for the use of specific law enforcement techniques; information regarding the

circumstances in which such techniques may be utilized; limitations on the use of such

techniques; and descriptions of specialized law enforcement units and third party agencies. If

revealed, this information would disclose techniques, procedures, and guidelines for law

enforcement investigations and prosecutions.

       44.     Disclosure of such information would risk circumvention of the law. Among

other things, it would reveal specific law enforcement capabilities and provide information

regarding the relatively likelihood of CBP utilizing particular techniques in certain circumstances

or in specific operational locations. It would also risk revealing the purpose and investigatory

focus of such techniques. This would permit illicit actors to determine the scope of CBP’s

technical capabilities, gauge the relative likelihood that particular investigative techniques would

be utilized, and infer the existence and nature of CBP’s law enforcement interest in certain

circumstances. Such information could then be used to develop countermeasures, avoid

detection, and frustrate CBP’s ability to detect illicit activity and enforce the law.

       45.     In addition, information regarding procedures utilized in particular geographic

locations and about practical and procedural limits on the use of certain investigative techniques
       Case 1:19-cv-02578-TFH Document 18-4 Filed 11/13/20 Page 13 of 13




may lead illicit actors to target locations where they may face a decreased risk of detection (a

practice known as “port shopping”).

                                       SEGREGABILITY

       46.     CBP personnel have reviewed the document determined to be responsive, line-by-

line, to identify information exempt from disclosure and to consider whether partial disclosure of

information is possible. All information in the record at issue is exempt from disclosure pursuant

to a FOIA exemption or is not reasonably segregable because it is so intertwined with protected

material that segregation is not possible, its release would reveal the underlying protected

material, or it consists of disjointed words or phrases with minimal or no information content.

In my determination, any release of the exempted materials could reasonably lead to the

disclosure of information that is properly protected by the exemptions asserted.



       I declare under a penalty of perjury that the information provided is true and correct to

the best of my information, knowledge, and belief.



Signed this 13th day of November, 2020.



                                                  ___________________________________
                                                  Patrick A. Howard, Branch Chief
                                                  FOIA Division
                                                  Privacy and Diversity Office
                                                  Office of the Commissioner
                                                  U.S. Customs and Border Protection
                                                  U.S. Department of Homeland Security
